DETAILED ACTION
The present office action is in response to the amendment filed on 09/30/2019.  Claims 1 – 46 were cancelled.  Claims 47 – 66 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 50, 55, 56, 57, 62, and 63 are objected to because of the following informalities:
Claim 50 recites “…or a filter, such as a filter selected from the group” which should recite “…or the filter, the filter selected from a group” for proper antecedent basis.  
It is noted antecedent basis for “a filter” was previously established in Claim 47, from which Claim 50 depends. 
Claim 55 recites “the air channels” in line 1 and “the air stream” in line 2, which should recite “the at least two air channels” and “the cleaned air streams” for proper antecedent basis.
Please see the 35 U.S.C. 112(b) rejection of Claim 54 below, in which Claim 54 is interpreted to depend from Claim 53 to correct antecedent basis issues with Claim 53. 
Claim 56 recites “cleaned air” in lines 2 and 4, which should recite “the cleaned air” for proper antecedent basis.
Claim 56 recites “the direction” in lines 5-6, which should recite “a direction” for proper antecedent basis. 
Claim 57 recites “cleaned air” in line 2, which should recite “the cleaned air” for proper antecedent basis.
Claim 57 recites “the direction” in line 3, which should recite “a direction” for proper antecedent basis. 
Claim 57 recites “an angle” in line 4, which should recite “the angle” for proper antecedent basis. 
Claim 62 recites “cleaned air” in line 2, which should recite “the cleaned air” for proper antecedent basis. 
Claim 63 recites “cleaned air” in line 2, which should recite “the cleaned air” for proper antecedent basis. 
Claim 63 recites “the breathing zone” in line 2, which should recite “a breathing zone” for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 52 recites “one filter having a dual effect of removing both NOx and nanoparticles and/or ultrafine particles”.  The Specification, as filed on 9/330/2019, does not recite a single filter that has the dual effect of removing both NOx and nanoparticles or ultrafine particles.  Without disclosing the filter that is used to remove both NOx and nanoparticles/ultrafine particles, this limitation does not comply with the written description requirement.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 54 and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 54 recites the limitation “the cleaned air stream via the air channels” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is noted Claim 54 depends from Claim 47.  
Antecedent basis for “at least two different air channels” and “cleaned air streams” are established in Claim 53.
It is unclear if “the cleaned air stream via the air channels” in line 2 should recite “a cleaned air stream via 
For purposes of examination, the Examiner interprets Claim 54 to depend from 53.  With this interpretation, “the cleaned air stream via the air channels” in line 2 should recite “the cleaned air streams via the at least two different air channels” for proper antecedent basis. 
Claim 55 is rejected for its dependency on Claim 54.
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 47, 48, 50, 51, 52, 53, 54, 56, 57, 60, 61, 62, 63, 64, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omeresan (G.B. Patent Publication No. 2 300 814A, copy provided by Applicant on 9/30/2019 and relied upon below).
Regarding Claim 47, Omeresan shows (Figures 1, 2, 3, and 4):
An air cleaning device (air cleaning device illustrated in Figure 3) for providing cleaned air (“purified air”, Page 4, line 18) to a specified zone (18a, 18b, 18c, as illustrated in Figure 1) comprising:
a) a housing (22) containing an air cleaning unit (10) having an inlet (12) and an outlet (14), wherein the inlet (12) is adapted to receive (as illustrated by the air flow arrows in Figure 4) ambient air (“air drawn into the casing 22 through inlet 12”, Page 3, lines 26-27) and the outlet (14) is adapted to disperse (as illustrated by the air flow arrows in Figures 1 and 4) the cleaned air (“purified air”, Page 4, line 18), wherein the air cleaning unit (10) comprises a filter (34, which comprises prefilter 38, electrostatic wool filter 40, and activated charcoal filter 42) and a means for driving air (23) over the filer, such as a fan (23) or wind power, wherein the filter (34, which comprises prefilter 38, electrostatic wool filter 40, and activated charcoal filter 42) is adapted to clean (“prefilter 38 for larger particulate matter, electrostatic wool filter 40 for finer dust particles, activated charcoal filter 42 to absorb other pollutants, odor, etc.”, Page 4, lines 1-6) the ambient air (“air drawn into the casing 22 through inlet 12”, Page 3, lines 26-27) and
b) a diffuser module (16/18) having an inlet (the inlet end of 16, which is attached to 14) and an outlet (the outlet end of 18, which exhausts the purified air, as illustrated in Figure 1), wherein the inlet (the inlet end of 16, which is attached to 14) of the diffuser module (16/18) is connected to (as illustrated in Figure 3) the outlet (14) of the air cleaning unit (10), and the outlet (the outlet end of 18, which exhausts the purified air, as illustrated in Figure 1) of the diffuser module (16/18) is adapted to direct (as illustrated in Figure 1) the cleaned air (“purified air”, Page 4, line 18) to the specified zone (18a, 18b, 18c, as illustrated in Figure 1). 

Regarding Claim 48, Omeresan shows (Figures 1, 2, 3, and 4):
The specified zone (18a, 18b, 18c, as illustrated in Figure 1) at the outlet (the outlet end of 18, which exhausts the purified air, as illustrated in Figure 1) of the diffuser module (16/18) is a human breathing zone (“in position 18a, the purified air forms a barrier or bugger around the user’s mouth or nose”, Page 5, lines 19-22). 

Regarding Claim 50, Omeresan shows (Figures 1, 2, 3, and 4):
The air cleaning unit (10) comprises the filter (34, which comprises prefilter 38, electrostatic wool filter 40, and activated charcoal filter 42), such as an active carbon filter (activated charcoal filter 42) and an electrostatic filter (electrostatic wool filter 40). 

Regarding Claim 51, Omeresan shows (Figures 1, 2, 3, and 4):
The air cleaning unit (10) comprises at least two different filters (34, which comprises prefilter 38, electrostatic wool filter 40, and activated charcoal filter 42), wherein one filter (42) is a filter for removing NOx (an activated charcoal filter absorbs pollutants such as NOx; “activated charcoal filter 42 to absorb other pollutants, odor, etc.”, Page 4, lines 1-6) and the other filter (40) is a filter for removing nanoparticles or ultrafine particles (“electrostatic wool filter 40 for finer dust particles”, Page 4, lines 1-6). 

Regarding Claim 52, Omeresan shows (Figures 1, 2, 3, and 4):
The air cleaning unit (10) comprises at one filter (34 is a single filter unit) having a dual effect of removing both NOx (an activated charcoal filter absorbs pollutants such as NOx; “activated charcoal filter 42 to absorb other pollutants, odor, etc.”, Page 4, lines 1-6) and nanoparticles or ultrafine particles (“electrostatic wool filter 40 for finer dust particles”, Page 4, lines 1-6). 

Regarding Claim 53, Omeresan shows (Figures 1, 2, 3, and 4):
The outlet (the outlet end of 18, which exhausts the purified air, as illustrated in Figure 1) of the diffuser module (16/18) comprises at least two different air channels (“an array of perforations in the tube wall”, Page 2, lines 17-18; therefore, each individual perforation is an air channel) adapted to direct (as illustrated in Figure 1) cleaned air streams (each purified air stream exiting an individual perforation in 18) to the specified zone (18a, 18b, 18c). 

Regarding Claim 54, Omeresan shows (Figures 1, 2, 3, and 4):
The diffuser module (16.18) comprises a curved and narrowing air channel (16, as illustrated in Figures 1 and 3) for directing the cleaned air streams (each purified air stream exiting an individual perforation in 18) via the at least two different air channels (“an array of perforations in the tube wall”, Page 2, lines 17-18; therefore, each individual perforation is an air channel) to the specified zone (18a, 18b, 18c). 

Regarding Claim 56, Omeresan shows (Figures 1, 2, 3, and 4):
The diffuser module (16/18) is adapted to provide the cleaned air (“purified air”, Page 4, line 18), wherein the cleaned air (“purified air”, Page 4, line 18) leaves (as illustrated by the air flow arrows in Figure 1) the outlet (the outlet end of 18, which exhausts the purified air, as illustrated in Figure 1) of the diffuser module (16/18) in a flow direction (the flow direction toward the user’s face) at an angle (the angle in which the air leaves 18, as illustrated by air flow arrows in Figure 1) that is less than 180 degrees (the angle of the air exiting 18 in Figure 1 is less than 180 degrees from the vertical direction) relative to a direction of flow (when 10 is located around the user’s neck via the illustrated lanyard in Figure 3, 10 is resting against the user’s chest.  Therefore, the direction of flow into 12 is vertical) of the ambient air (“air drawn into the casing 22 through inlet 12”, Page 3, lines 26-27) into the inlet (12) of the air cleaning device (10). 

Regarding Claim 57, Omeresan shows (Figures 1, 2, 3, and 4):
The diffuser module (16/18) is adapted to provide the cleaned air (“purified air”, Page 4, line 18), wherein the cleaned air (“purified air”, Page 4, line 18) leaves (as illustrated by the air flow arrows in Figure 1) the outlet (the outlet end of 18, which exhausts the purified air, as illustrated in Figure 1) of the diffuser module (16/18) in a flow direction (the flow direction toward the user’s face) at an angle (the angle in which the air leaves 18, as illustrated by air flow arrows in Figure 1) that is less than 90 degrees (the angle of the air exiting 18 in Figure 1 is less than 90 degrees from the vertical direction in positions 18b and 18c) relative to a direction of flow (when 10 is located around the user’s neck via the illustrated lanyard in Figure 3, 10 is resting against the user’s chest.  Therefore, the direction of flow into 12 is vertical) of the ambient air (“air drawn into the casing 22 through inlet 12”, Page 3, lines 26-27) into the inlet (12) of the air cleaning device (10), such as at the angle from 15 to 30 degrees [it is noted this limitation is given little patentable weight and is considered an example of angles less than 90 degrees.  Any angle less than 90 degrees is interpreted to satisfy this limitation]. 

Regarding Claim 60, Omeresan shows (Figures 1, 2, 3, and 4):
The device (air cleaning device illustrated in Figure 3) is a stand-alone device (as illustrated in Figures 1 and 3, the device is a portable, stand-alone device).
 
Regarding Claim 61, Omeresan shows (Figures 1, 2, 3, and 4):
The device (air cleaning device illustrated in Figure 3) is a personalized device (as illustrated in Figure 1, the device is a personal device for use by a user).

Regarding Claim 62, Omeresan shows (Figures 1, 2, 3, and 4):
The device (air cleaning device illustrated in Figure 3) is adapted to (the pocket-sized device can fit in a car cabin) a car cabin and deliver (via 18) the cleaned air (“purified air”, Page 4, line 18) to the car cabin (when 16/18 is not attached to 14, 10 delivers air to the entire car cabin). 

Regarding Claim 63, Omeresan shows (Figures 1, 2, 3, and 4):
The device (air cleaning device illustrated in Figure 3) is adapted to (the pocket-sized device can fit in a car cabin) and deliver (via 18) the cleaned air (“purified air”, Page 4, line 18) to a breathing zone (18a, 18b) of a passenger (the user of the device sitting in the vehicle cabin). 

Regarding Claim 64, Omeresan shows (Figures 1, 2, 3, and 4):
The diffuser module (16/18) is remote from (16/18 is remote from 10 and 16 is connectable to 10 via 14) the air cleaning unit (10) and connected (as illustrated in Figure 3) via an air tights means of connection (14), such as plastic tubes. 

Regarding Claim 66, Omeresan shows (Figures 1, 2, 3, and 4):
The diffuser module (16/18) is adjustable (18 is adjustable between 18a/b/c) and adapted to point (between 18a, 18b, and 18c) in any suitable direction (there are three suitable directions 18 can point for operation, as discussed in the disclosure; 18a, 18b, and 18c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Omeresan (G.B. Patent Publication No. 2 300 814A, copy provided by Applicant on 9/30/2019 and relied upon below), as recited in Claim 47 above, in view of Gautney (U.S. Patent No. 6,945,868).
Regarding Claim 49, Omeresan shows the claimed invention except a sensor for monitoring motion and adjust or activate the air cleaning device when needed. 
In the same field of endeavor of air cleaning devices (83) with a filter (206) and fan (208), Gautney teaches (Figure 23):
It is known to include a sensor for monitoring motion (92) to adjust or activate (“when movement is detected, the invention is turned on.  When no movement is detected for a certain period of time, the invention is turned off”, Col. 6, lines 14-20) the air cleaning device (82) when needed. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the air cleaning device shown by Omeresan to include a motion sensor to activate the device, as taught by Gautney, to prolong battery life of the device by automatically deactivating the device if no movement has been detected for a certain period of time.    

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Omeresan (G.B. Patent Publication No. 2 300 814A, copy provided by Applicant on 9/30/2019 and relied upon below), as recited in Claim 47 above, in view of Tiger (U.S. Patent No. 4,150,671).
Regarding Claim 55, Omeresan shows:
 The at least two different air channels (“an array of perforations in the tube wall”, Page 2, lines 17-18; therefore, each individual perforation is an air channel) adapted to direct (as illustrated in Figure 1).
However, Omeresan lacks showing at least two fins to help direct the cleaned air streams. 
In the same field of endeavor of air cleaning devices (11), Tiger teaches (Figure 2):
An air channel (19) comprises at least two fins (27) to help direct the air.
Further, the heat exchanging fins are for transferring heat from the warm, exhaled air to the incoming air, Abstract.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the air channels shown by Omeresan to include at least two fins, as taught by Tiger, to act as heat exchangers to transfer heat from the warm, exhaled air to the cleaned air streams. 

Claims 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Omeresan (G.B. Patent Publication No. 2 300 814A, copy provided by Applicant on 9/30/2019 and relied upon below), as recited in Claim 47 above, in view of Kummer et al. (U.S. Pre-Grant Publication No. 2009/0078120, provided on Applicant’s DIS dated 09/30/2019).
Regarding Claim 58, Omeresan shows the claimed device except a sensor for monitoring ambient air pollution, clean air or both and adjust or activate the air cleaning device when needed.
In the same field of endeavor of air cleaning devices (92), Kummer teaches (Figures 8a, 8b, and 9):
It is known to provide a sensor (multiple VOC sensors, Paragraph 0052) for monitoring ambient air pollution or clean air (the VOC sensors monitor either the ambient air entering the device or the cleaned air exiting the device) and adjust (“the device can be modulated by software through the USB type connection.  Multiple VOC and temperature sensors can be included and monitored simultaneously on the computer”, Paragraph 0052).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device shown by Omeresan to include multiple VOC sensors, as taught by Kummer, increase user health by providing continuous monitoring by the device to modulate the device.  

Regarding Claim 59, the combination of Omeresan (Figures 1, 2, 3, and 4) and Kummer (Figures 8a, 8b, and 9) teaches:
The sensor (Kummer: multiple VOC sensors, Paragraph 0052) is located inside (in combination, as part of the device, the VOC sensor is located inside the housing) the housing (22) containing the air cleaning unit (10).

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Omeresan (G.B. Patent Publication No. 2 300 814A, copy provided by Applicant on 9/30/2019 and relied upon below), as recited in Claim 47 above, in view of Asbra et al. (U.S. Patent No. 10,238,898).
Regarding Claim 65, Omeresan shows (Figures 1, 2, 3, and 4):
The air cleaning device (10) has the outlet (14), and the diffuser module (16/18) is connected to (as illustrated in Figure 3) the outlet (14).
However, Omeresan lacks showing the air cleaning unit has at least two outlets, and a diffuser module is connected to each outlet, providing at least 2 diffuser modules.
In the same field of air cleaning devices (1), Asbra teaches (Figure 2):
It is known to provide the device (1) with at least two outlets (62 and 63) and a diffuser module (611 and 612) is connected to (as illustrated in Figure 2) each outlet, providing at least 2 diffuser modules.
Further, “this alternative embodiment allows two users to be supplied with conditioned air simultaneously from the same unit”, Col. 7, lines 64-66. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the outlet of the device shown by Omeresan to include two outlets, each connected to a diffuser module, as taught by Asbra, to allow two users to be supplied with cleaned air simultaneously from the same unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Kirkpatrick (U.S. Patent No. 10,131,206) teaches a vehicle air cleaning system with diffuser modules to each vehicle occupant (as illustrated in Figures 2 and 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
07/15/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762